Citation Nr: 0605233	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date prior to April 27, 2001, for 
the award of entitlement to dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1949 to February 
1972.  The veteran died in June 1989, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted entitlement to DIC, effective 
April 27, 2001.  

In August 2005, the Board remanded the claim in order for the 
appellant to be scheduled for a videoconference hearing 
before the Board.  The videoconference hearing was held in 
January 2006 before the undersigned Veterans Law Judge, and 
the claim is now properly before the Board for final 
appellate review.


FINDINGS OF FACT

1.  The RO granted service connection for the cause of the 
veteran's death in September 1989.  In October 1989, the RO 
sent the appellant a letter requesting clarifying evidence as 
to her previous marriage; the appellant did not respond to 
the RO's letter.  In December 1989, the RO sent the appellant 
a letter advising that her claim for DIC benefits was 
disallowed but that she could submit additional evidence in 
support of her claim, or appeal the disallowance.  The 
appellant did not submit additional evidence or appeal the 
RO's determination; therefore, the December 1989 
determination became final.  

2.  On April 27, 2001, the RO received a letter from a Member 
of Congress, along with letters from the appellant addressed 
to the Congressman, requesting assistance with her claim for 
DIC benefits.  The RO determined that the letters constituted 
an informal claim for entitlement to DIC benefits.  

3.  In a rating decision dated February 2004, entitlement to 
DIC benefits was granted, effective April 27, 2001.


CONCLUSION OF LAW

An effective date earlier than April 27, 2001, for the award 
of DIC benefits is not warranted.  38 U.S.C.A. §§ 5100(a), 
5111(a) (West 2002); 38 C.F.R. §§ 3.104, 3.155, 3.400(r) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reflects that service connection for 
arteriosclerotic heart disease was established for the 
veteran in February 1972. 

The veteran died in June 1989.  The official certificate of 
death lists the immediate cause of death as a cerebral 
hemorrhage.  The death certificate also lists acute 
myocardial infarction as a significant condition contributing 
to the veteran's death but not resulting in the immediate 
cause of death.  

In July 1989, the appellant filed a formal claim for DIC 
benefits based upon the cause of the veteran's death.  In her 
application, the appellant listed one previous marriage to 
B.O.J., which she indicated had ended in divorce in October 
1954.  

In September 1989, the RO issued a rating decision which 
granted entitlement to service connection for the cause of 
the veteran's death, noting that the veteran had died of 
service-connected cardiovascular disease.  

In October 1989, the RO sent the appellant a letter 
requesting she send in evidence to clarify her previous 
marriages.  The RO indicated that, on her July 1989 
application for DIC benefits, the appellant listed having 
been married to B.O.J. prior to her marriage to the veteran, 
while the veteran, on his original application for service 
connection, indicated the appellant had been married to 
J.J.L. previously.  The RO requested that the appellant 
provide clarifying evidence within 30 days, but no later than 
one year from the date of the letter.

In December 1989, the RO sent the appellant a letter advising 
that, since she had not submitted the evidence requested in 
the previous letter, her claim for DIC was disallowed.  The 
RO advised the appellant that if she submitted any evidence 
after October 1990 (one year from the date of the October 
1989 letter), the benefits, if entitlement to payment of DIC 
were established, could not be awarded prior to the date the 
evidence was received.  The letter also advised the appellant 
that she could appeal the decision if she disagreed with the 
disallowance.  The appellant did not submit additional 
evidence or initiate an appeal as to the December 1989 
determination; therefore, the decision became final.

In February and March 2001, the appellant wrote to her 
Congressman requesting assistance with her claim for DIC 
benefits.  In response to the appellant's letters, the 
Congressman sent a letter, along with letters and documents 
sent to him by the appellant to support her status as the 
widow of the veteran, to the RO requesting assistance with 
the appellant's claim.  The RO received the letters on April 
27, 2001.  In September 2001, the RO sent the Congressman a 
letter which advised that the appellant had failed to respond 
to its October and December 1989 letters, and that therefore 
her claim had been closed.  

In December 2003, the appellant filed a formal claim for 
entitlement to DIC benefits for the cause of the veteran's 
death.  

In a rating determination dated February 2004, the RO granted 
entitlement to DIC, effective April 27, 2001, the date it 
received the Congressman's letter inquiring about the 
appellant's claim for DIC benefits and forwarding the 
information she had sent to his office.  

In May 2004, the appellant submitted a timely notice of 
disagreement.  The appellant stated that the effective date 
should be from the date of the veteran's death in June 1989.  
She also stated that she did not file a claim previously 
because she was unaware of this type of assistance.  

In July 2004, the appellant perfected her substantive appeal 
to the Board.  She stated she did not respond to the RO's 
letters in October and December 1989 because of her medical 
condition, and that she would request records of her 
hospitalization during that time.  In December 2004, the 
appellant submitted medical records which show she was 
hospitalized during August 1989 for complaints of chest pain.  

In June 2005, the appellant requested a videoconference 
hearing before the Board.  In August 2005, the Board remanded 
the claim to the RO for the appellant to be scheduled for a 
videoconference hearing.  

In January 2006, the appellant testified before the 
undersigned Veterans Law Judge via videoconference.  The 
appellant's representative indicated that the appellant 
claims that the effective date should be from the date of the 
original grant of service connection for cause of death, and 
that she could not respond to the RO's request for records 
because she was hospitalized.  The appellant also testified 
that the veteran chose to receive retirement pay instead of 
compensation for his service-connected disability.  She 
testified that she was married to J.L. for one year when she 
was 15 years old, and that she thought she was divorced from 
him before she married the veteran.  The appellant stated she 
thought she gave her grandmother a copy of the divorce decree 
sometime in the 1950s but that she did not currently have a 
copy.  She also testified that she did not receive a letter 
from the RO in October 1989 because her mail was handled by a 
military liaison person who was assisting her after her 
husband died.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the RO did not send the appellant a letter 
advising her of the VCAA and its potential effect on her 
claim.  However, the Board finds that the appellant has not 
been prejudiced by this omission for the following reasons.  
The July 2004 statement of the case (SOC) and January 2005 
supplemental statement of the case (SSOC), issued during the 
pendency of this appeal, informed the appellant of the 
pertinent law and what the evidence must show in order to 
substantiate her claim.  The Board notes the January 2005 
SSOC specifically provided the appellant with the law 
governing the review of benefit claim decisions and the 
assignment of effective dates.  In addition, the July 2004 
SOC provided the appellant with the law governing finality of 
decisions and contains the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes notice that the appellant must 
provide "any evidence in [her] possession that pertain[s] to 
her claim.  

Although the appellant was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, she has not been prejudiced thereby.  The appellant 
responded to the RO's communications with additional argument 
and evidence, thus curing (or rendering harmless) any 
previous omissions.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes, in addition, 
that, in letters dated September and November 2004, the RO 
requested the appellant provide additional information about 
her hospitalization in order to obtain the records of 
treatment.  For these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).  The U.S. Court of Appeals for 
Veterans Claims has recognized that the effective date of a 
reopened claim cannot be prior to the date of claim.  See 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) (holding that 
the effective-date statute, 38 U.S.CA.. § 5110(a), is clear 
on its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed), aff'd, 349 F.3d 
1326 (Fed. Cir. 2003).  

The effective date of death benefits based upon service-
connected death after separation from service shall be the 
first day of the month in which the veteran's death occurred 
if claim is received within 1 year after the date of death; 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(c)(2) 
(2005).

The appellant contends that the effective date should be from 
the date of the original grant of service connection for the 
cause of the veteran's death, which the Board notes was 
September 1989.  She also contends that she did not receive 
the RO's letters in October and December 1989 because she was 
in the hospital and because, at the time, her mail was 
handled by a military liaison individual who was assisting 
her with her affairs after her husband died.

The record reflects the veteran died in June 1989.  The 
appellant filed a claim for entitlement to DIC benefits in 
July 1989 and, in September 1989, the RO granted service 
connection for the cause of death.  However, after 
determining that the veteran's death was service-connected, 
the RO had the responsibility of determining that the 
appellant was the veteran's surviving spouse and therefore 
legally entitled to receive DIC benefits after his death.  
Under the law, the term "spouse" means a person whose 
marriage to a veteran meets the requirements of 38 C.F.R. §§ 
3.1(j), 3.50(a); see also 38 U.S.C.A. § 101(3).  Pursuant to 
38 C.F.R. § 3.1(j), "marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued..

In October 1989, due the inconsistency regarding the 
appellant's reporting of her marital status before she 
married the veteran, the RO sent the appellant a letter 
requesting she provide evidence clarifying her previous 
marriages, within 30 days.  The appellant did not respond to 
the RO's letter and, in December 1989, the RO sent the 
appellant a letter advising her that her claim for DIC 
benefits was disallowed.  The December 1989 letter also 
informed the appellant that she could still submit the 
evidence requested or appeal the determination if she did not 
agree with the disallowance.  The appellant did not submit 
additional evidence or a notice of disagreement within the 
applicable time period.  Therefore, the December 1989 
determination became final in the absence of clear and 
mistakable error.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

Based upon the record and the appellant's testimony at her 
hearing, it is not clear that she has documented her status 
as the veteran's legal widow by showing that any previous 
marriage was dissolved by death or divorce.  However, the RO 
clearly accepted her submissions, forwarded to the RO by her 
Congressman, as sufficient to establish that her marriage to 
the veteran was legal under State law, and hence warranted 
recognition by VA.  We see no reason to disturb the RO's 
determination, but note that it was based upon the reopened 
claim in 2001, and not her original claim in 1989.

The Board notes the appellant has stated she did not respond 
to the RO's letters in October and December 1989 because she 
was in the hospital after her husband died.  The appellant 
has also stated that she was unaware of the letters because 
military liaison was handling her affairs after her husband's 
death.  The Board notes the appellant submitted medical 
records which show she was hospitalized in August 1989 for 
complaints of chest pain; however, the RO's letters were sent 
to the appellant in October and December 1989, which the 
Board notes is after the appellant was hospitalized.  The 
Board also notes the RO's letters were addressed to the 
appellant's address of record, and were not returned marked 
undeliverable.

While the Board sympathizes with the appellant, as she was 
hospitalized shortly after her husband's death, in the 
absence of a showing that the RO's letters were not delivered 
to the appellant's address of record, the Board finds that 
the she was sufficiently notified of the RO's determination 
and her appellate rights.  Therefore, the Board finds that 
the December 1989 determination was final because it was not 
appealed.  As a result, the effective date of entitlement to 
DIC benefits is governed by 38 C.F.R. § 3.400(r), which 
provides that the effective date of a reopened claim is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  

As noted, in February and March 2001, the appellant wrote to 
her Congressman, requesting assistance with her claim for DIC 
benefits and providing him with documents pertaining to her 
recognition as the spouse of the veteran.  On April 27, 2001, 
the RO received a letter from the Congressman, along with the 
appellant's letters, requesting assistance with the 
appellant's claim.  In granting the appellant's claim for DIC 
benefits in February 2004, the RO determined that the date of 
entitlement was from the date it received the Congressman's 
letter, April 27, 2001.  The Board concurs with the RO's 
determination.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2005).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

The Board notes the appellant filed a formal claim for 
entitlement to DIC benefits in December 2003; however, there 
is no indication in the record of the date the RO sent the 
application to the appellant.  Therefore, the Board finds 
that the Congressman's letter, along with the appellant's 
letters, constitutes an informal request to reopen the 
previously denied claim for entitlement to DIC benefits.  As 
the appellant's informal claim was received by the RO on 
April 27, 2001, this is the earliest date from which the 
appellant's claim for DIC benefits can be granted.  See 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (r) (2005).  
Therefore, the Board finds that the current effective date, 
April 27, 2001, is proper under applicable law and 
regulation.  

In rendering this decision, the Board recognizes the 
appellant believes she is entitled to DIC benefits from 
September 1989, the date the claim for service connection for 
cause of death was previously granted.  However, as noted, 
the appellant did not provide the evidence requested by the 
RO in its October and December 1989 letters.  The Board notes 
the record shows the appellant did not seek assistance with 
her claim for DIC benefits until 2001, which is more than 10 
years from the date of the original grant of benefits.  The 
Board has no reason to doubt the appellant's credibility, but 
if the appellant were not aware of the October and December 
1989 letters requesting additional evidence, as she has 
asserted, it would have been prudent for her to have 
contacted the RO when she did not begin receiving any 
payments from VA.  In this regard, the Board finds probative 
that the appellant did not seek assistance with her claim for 
DIC benefits again until 2001.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against a finding that an effective date earlier than April 
27, 2001, for entitlement to DIC benefits is warranted.  See 
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2005).  As to this issue, there is no reasonable doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.  


ORDER

An effective date earlier than April 27, 2001, for the award 
of entitlement to dependency and indemnity compensation 
benefits is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


